Exhibit 10.29 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Execution Version Outsourcing Agreement Between Paratek Pharmaceuticals, Inc. and CARBOGEN AMCIS AG Date 30 December 2016 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Table of Contents Article 1 Interpretation 6 Definitions 6 Other Definitions 10 Currency 10 Headings 10 Exhibits 10 Applicable Law 10 Article 2 Term 10 Term Effect of Expiration on Purchase Orders 11 Article 3 Supply of Product 11 Supply of Product Manufacturing Services 12 Supply of Materials and Customer Material 12 Production Capacity 14 Processing Changes 14 Monitoring of Facilities 14 Subcontracting 15 [* * *] [* * *] Territory Expansion 15 Supply to Customer Licensees 16 Alternative Supply 16 Article 4 Forecasts 16 Short Term Rolling Forecasts 16 Long Term Forecasts 17 Article 5 Testing and Samples 17 Release Testing 17 Additional Release Testing 18 Retention Samples 18 Stability Testing 18 Reference Standards 18 CONFIDENTIAL Page 2 of 47 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Preparation of Process Qualification 18 Article 6 Purchase Orders 19 Placement of Purchase Orders 19 Acceptance of Orders 19 Delays 19 Cancellation of Purchase Orders 20 Material Failure of Supply 20 Services 20 Article 7 Shipment of Product 20 Storage of Product 20 Release and Shipment of Product 21 Documentation 21 Steering Committee 21 Article 8 Acceptance of Shipments 22 Acceptance of Shipments 22 Dispute of Rejected Product 22 Remedies 23 Article 9 Fees 23 Fees 23 Adjustments to Fees 23 Taxes 24 Article 10 Invoicing and Payment 24 Issuance of Invoices 24 Invoice Contents 24 Delay of Shipment 25 Payment of Invoices 25 Article 11 Intellectual Property 25 Title 25 No Grant of Rights 25 Grant of License by Customer 26 Ownership of Inventions 26 Patents to Inventions 26 CONFIDENTIAL Page 3 of 47 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. No Use of Trademarks 26 [* * *] 26 Article 12 Confidentiality & Publicity 27 Obligation of Confidentiality 27 Disclosure with Consent 27 Publicity 28 Disclosure Required by Law 28 Employee Confidentiality and Invention Assignment 28 Duration of Obligation 28 Article 13 Representations, Warranties and Covenants 29 Supplier’s Representations, Warranties and Covenants 29 Customer’s Representations, Warranties and Covenants 30 No Other Warranty 30 No Consequential Damages and Limitation of Liability 31 Article 14 Indemnification 31 Indemnification of Supplier 31 Indemnification of Customer 32 [* * *] 32 Indemnification Procedure 32 Article 15 Insurance 32 Insurance Coverage 32 Evidence of Insurance 33 Article 16 Legal and Regulatory 33 Compliance with Laws 33 Maintenance of Records 33 Notice of Reports 33 Drug Master Files 34 Compliance with Regulatory Standards 34 Inspection 34 Article 17 Recalls 34 Safety 34 Recalls 34 CONFIDENTIAL Page 4 of 47 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. Supplier’s Liability for Recall 35 Customer’s Liability for Recall 35 Replacement Shipments 35 Article 18 Termination 35 Termination 35 Consequences of Termination 36 Return of Samples 37 Return of Confidential Information 37 Survival 38 Article 19 Miscellaneous 38 Assignment; Inurement 38 Change of Control 39 Counterparts 39 Dispute Resolution 39 Force Majeure 39 Performance 40 Further Assurances 40 Independent Contractors 40 Injunctions 40 Notices 40 Entire Agreement 41 Severability 41 Waiver 42 CONFIDENTIAL Page 5 of 47 THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT REQUEST.REDACTED MATERIAL IS MARKED WITH [* * *] AND HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION. THIS AGREEMENT (this “Agreement”), dated December 30, 2016 (the “Effective Date”), is
